DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 6-10, 12-15, and 17, as recited in a Request for Continued Examination in accordance with 37 CFR 1.114 filed on October 4, 2021, were subject to a non-final office action filed on October 29, 2021 (the “October 29, 2021 Non-Final Office Action”).  On January 25, 2022, Applicant submitted further amendments to claims 1, 3, 4, 6-9, 12-14, and 17 (the “January 25, 2022 Amendment”).  Claims 10 and 15 were not amended in the January 25, 2022 Amendment (except for the amendments to independent claims 8 and 13 which they individually depend from respectively).  Claims 1, 3, 4, 6-10, 12-15, and 17, as recited in the January 25, 2022 Amendment, are currently pending, and subject to the final office action below.

Notice to Applicant
	In accordance with the August 5, 2021 Decision on Appeal, where the PTAB reversed the rejections of claims 1, 3, 4, 6-10, 12-15, and 17 under 35 U.S.C. § 103, the § 103 rejections of the claims are were withdrawn in the October 29, 2021 Non-Final Office Action.  Further, the rejections of claims 12 and 17 under § 112(d) were also withdrawn in the October 29, 2021 Non-Final Office Action, due to Applicant’s amendments to those claims submitted in an appeal brief filed on June 1, 2020.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101	
	Applicant’s arguments, see Applicant's Remarks, pages 8 and 9, 35 U.S.C. § 101 Section, filed January 25, 2022, with respect to the rejections of claims 1, 3, 4, 6-10, 12-15, and 17 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejection of claims 1, 3, 4, 6-10, 12-15, and 17 are maintained in this final office action.
Applicant generally states that claims are not directed to an abstract idea, because they are “directed to a patent eligible longitudinal lesion tracking method.” See Applicant’s remarks, at p. 9.  However, Examiner respectfully disagrees with Applicant’s assertion.  Applicant’s does not present any arguments or analysis as to how the claims are patent eligible.  Applicant’s statements that the claims are patent eligible are made in a conclusory manner, and thus, amount to a general allegation that the claims are patent eligible without specifically pointing out why the claim language does not recite an abstract idea.
Therefore, the rejections of claims 1, 3, 4, 6-10, 12-15, and 17 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejection to claims 1, 3, 4, 6-10, 12-15, and 17 under 35 U.S.C. § 101 below for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3, 4, 6-10, 12-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter, referred to as “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test  
Following Step 1 of the Alice/Mayo Test, claims 1, 3, 4, and 6 are directed to a longitudinal lesion tracking method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claim 7 (Embodiment #1); claims 8-10 and 12 (Embodiment #2); and claims 13-15 and 17 (Embodiment #3), are each directed to different embodiments of a longitudinal lesion tracking system, which are within one of the four statutory categories (i.e., machines or apparatuses). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 7, 8, and 13 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations:
A longitudinal tracking method comprising:
	
	on each of a plurality of successive examination dates, performing an examination of a lesion of a patient including acquiring at least one image of a lesion;

	for each examination date, determining one or more clinical findings of the lesion of the patient from at least one image of the lesion acquired on the examination including at least size of the lesion of the lesion of the patient measured in the at least one image of the lesion acquired on the examination date;

	storing the clinical findings for the lesion of the patient in a finding database; and
	
	maintaining longitudinal records of the lesion of the patient by:

retrieving one or more information objects queried from the finding database, the information objects being descriptors characterizing the clinical findings of the lesion of the patient;

detecting one or more paragraph identifiers in a document, the paragraph identifiers comprising information to identify a paragraph in a document;

mapping the retrieved one or more information objects to the detected one or more paragraph identifiers;

automatically inserting the mapped information objects into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction;

displaying a list of all paragraph identifiers for retrieved information objects which are not mapped to the one or more paragraph identifiers to the user;

receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved information objects which are not mapped to the one or more paragraph identifiers; and

displaying the document with the retrieved one or more information objects inserted into the detected one or more paragraph identifiers.

Similarly, claims 8 and 13 recite the following limitations:

A longitudinal lesion tracking system comprising (as described in claims 8 and 13):

	a finding database which stores clinical findings for a lesion of a patient determined from images of the lesion of the patient obtained in imaging examinations of the patient performed on a plurality of successive examination dates (as described in claims 8 and 13); and

a finding management device a processor programmed to retrieve one or more clinical findings for the lesion of the patient queried from the finding database (as described in claims 8 and 13);

a mapping device configured to maintain longitudinal records of the lesion of the patient, which includes (as described in claims 8 and 13): 

a display which displays an interface (as described in claim 8); and

one or more processors programmed to (as described in claims 8 and 13):

claims 8 and 13)

	detect one or more paragraph identifiers in a document (as described in claims 8 and 13);

map the retrieved one or more clinical findings for the lesion of the patient to the detected one or more paragraph identifiers utilizing a plurality of: a user profile, medical ontology, patient study information, and automatic organ labeling (as described in claims 8 and 13);

automatically insert the mapped clinical findings for the lesion of the patient into one or more paragraphs identified by the detected one or more paragraph identifiers (as described in claims 8 and 13); and

display a list of all paragraph identifiers for retrieved clinical findings for the lesion of the patient which are not mapped to the one or more paragraph identifiers to the user (as described in claims 8 and 13);

receive a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved clinical findings for the lesion of the patient which are not mapped to the one or more paragraph identifiers (as described in claims 8 and 13); and

display the document with the one or more retrieved clinical findings for the lesion of the patient inserted into the detected one or more paragraph identifiers (as described in claims 8 and 13).

 However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., a method for performing a lesion examination; determining one or more clinical findings of the lesion; determining which information to transfer into a document; and sorting the information based on the type of section (e.g., based on the title of the section in the document)), but for the recitation of the generic computer components/functions also recited in claims 1, 8, and 13.  That is, other than reciting: (1) a longitudinal lesion tracking system (as described in claim 8); (2) a finding database which stores clinical findings (as described in claims 8 and 13); (3) a finding management device (as described in claims 8 and 13); (4) a mapping device (as described in claims 8 and 13); (5) a display which displays claim 8); (6) one or more processors (as described in claims 8 and 13); and the steps of: (7) acquiring at least one image of the lesion (as described in claim 1); (8) storing the clinical findings for the lesion of the patient in a finding database (as described in claim 1); (9) maintaining longitudinal records of the lesion of the patient (as described in claims 1, 8, and 13); (10) retrieving one or more information objects [or clinical findings as described in claims 8 and 13] queried from the finding database; (11) automatically inserting the mapped information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction; (12) displaying a list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers to the user; (13) receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers; and (14) displaying the document with the retrieved one or more information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] inserted into the detected one or more paragraph identifiers, the context of claims 1, 8, and 13 encompasses a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., a method for performing a lesion examination; determining one or more clinical findings of the lesion; determining which information to transfer into a document; and sorting the information based on the type of section (e.g., based on the title of the section in the document)).
The aforementioned claim limitations described in claims 1, 8, and 13 are analogous to claim limitations directed toward concepts performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely identify different sections in a document to insert information (i.e., equivalent to a person making observations, evaluations, judgments, or opinions); and sort the information based on the type of section (e.g., based on the title of the section) (i.e., equivalent to a person making observations, evaluations, judgments, or opinions).  A person commonly performs this process in their mind when compiling a document from various document template options.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 13 recite an abstract idea.  Additionally, Examiner notes that the limitations of claim 7 are merely directed to a display and one or more processors that perform the method of claim 1.  As such, claim 7 is also interpreted as reciting limitations directed to the same abstract idea described in claim 1 (i.e., a method for performing a lesion examination; determining one or more clinical findings of the lesion; determining which information to transfer into a document; and sorting the information based on the type of section (e.g., based on the title of the section in the document)), but for the addition of a display and one or more processors to perform the abstract idea.  Accordingly, claim 7 also recites an abstract idea.
Examiner notes that claims 3, 4, and 6 (which individually depend on claim 1); claims 9, 10, and 12 (which individually depend on claim 8); and claims 14, 15, and 17 (which individually depend on claim 13), further narrow the abstract idea described in independent claims 1, 8, and 13, and similarly cover limitations directed to a concept performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., a method for performing a lesion examination; determining one or more clinical findings of the lesion; determining which information to transfer into a document; and sorting the information based on the type of section (e.g., based on the title of the section in the document)).  Therefore, claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 are also directed to the aforementioned abstract idea.  Also, Examiner notes that dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
For example, claims 3, 9, and 14 merely describes the type of information objects which are retrieved from the database.  Claims 4, 10, and 15 merely add that the paragraph identifiers are Claims 6, 12, and 17 add further mental (or manual) steps for mapping the detected one or more paragraph identifiers using: the user’s profile, medical ontology (i.e., medical terminology and the relationship between them), patient study information, or automatic organ labeling.  Therefore, dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recite the following additional elements of (identified in bold font below):
A longitudinal tracking method comprising:

	on each of a plurality of successive examination dates, performing an examination of a lesion of a patient including acquiring at least one image of a lesion (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	for each examination date, determining one or more clinical findings of the lesion of the patient from at least one image of the lesion acquired on the examination including at least size of the lesion of the lesion of the patient measured in the at least one image of the lesion acquired on the examination date;

	storing the clinical findings for the lesion of the patient in a finding database (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP AM., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and
	
	maintaining longitudinal records of the lesion of the patient by (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP AM., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)):

retrieving one or more information objects queried from the finding database, the information objects being descriptors characterizing the clinical findings of the lesion of the patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

detecting one or more paragraph identifiers in a document, the paragraph identifiers comprising information to identify a paragraph in a document;

mapping the retrieved one or more information objects to the detected one or more paragraph identifiers;

automatically inserting the mapped information objects into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

displaying a list of all paragraph identifiers for retrieved information objects which are not mapped to the one or more paragraph identifiers to the user (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved information objects which are not mapped to the one or more paragraph identifiers (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

displaying the document with the retrieved one or more information objects inserted into the detected one or more paragraph identifiers (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

Similarly, claims 8 and 13 recite the following additional elements of (identified in bold font below):

A longitudinal lesion tracking system comprising (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	a finding database which stores clinical findings for a lesion of a patient determined from images of the lesion of the patient obtained in imaging examinations of the patient performed on a plurality of successive examination dates (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP AM., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a finding management device with a processor programmed to retrieve one or more clinical findings for the lesion of the patient queried from the finding database (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a mapping device configured to maintain longitudinal records of the lesion of the patient, which includes (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP AM., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)): 

a display which displays an interface (as described in claim 8) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

one or more processors programmed to (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	retrieve one or more clinical findings for the lesion of the patient queried from the finding database (as described in claims 8 and 13) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	detect one or more paragraph identifiers in a document (as described in claims 8 and 13);

map the retrieved one or more clinical findings for the lesion of the patient to the detected one or more paragraph identifiers utilizing a plurality of: a user profile, medical ontology, patient study information, and automatic organ labeling (as described in claims 8 and 13);

automatically insert the mapped clinical findings for the lesion of the patient into one or more paragraphs identified by the detected one or more paragraph identifiers (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

display a list of all paragraph identifiers for retrieved clinical findings for the lesion of the patient which are not mapped to the one or more paragraph identifiers to the user (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receive a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved clinical findings for the lesion of the patient which are not mapped to the one or more paragraph identifiers (as described in claims 8 and 13) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

display the document with the one or more retrieved clinical findings for the lesion of the patient inserted into the detected one or more paragraph identifiers (as described in claims 8 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of the generic computer components/functions in claims 1, 7, 8, and 13 are recited at a high-level of generality (i.e., using a generic computer device to: retrieve data (information objects or clinical findings); perform the abstract mental process of: performing a lesion examination; determining one or more clinical findings of the lesion; determining where to insert this data into a document; and displaying the document with the inserted data), such that it amounts to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract 
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)).:
	- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system comprising; finding management device; mapping device; finding database; display; and one or more processors) to perform the existing processes of determining where to insert this data into a document and sorting the information based on different sections in a document);
		- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the aforementioned claimed limitations described in claims 1, 7, 8, and 13 more expediently solely due to the fact that they are executed on general-purpose computers (i.e., the system comprising finding management device; mapping device; finding database; display; and one or more processors), as opposed to being done manually or mentally; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the use of the display and one or more processors; mapping device; finding database; and the steps directed to: “storing the clinical findings for the lesion of the patient in the finding database”; and “maintaining longitudinal records of the lesion of the patient”, to ultimately display the document with the information objects (or clinical findings) mapped into the one or more paragraph identifiers to a user.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
Examples of Mere Data Gathering/Mere Data Outputting:
			- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized prices, e.g., see OIP Technologies, Inc. v. Amazon.com, Inc. – similarly, the limitations directed to: (i) displaying a list of all paragraph identifiers for information objects which are not mapped to the one or more paragraph identifiers to the user; and (ii) displaying the document with the one or more information objects inserted into the detected one or more paragraph identifiers, described in claims 1, 8, and 13, are also deemed to be merely displaying information to a person (i.e., mere data gathering/outputting); and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitations directed to: (i) retrieving one or more information objects [or clinical findings as described in claims 8 and 13] queried from a database; (ii) automatically inserting the mapped information objects into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction; and; (iii) receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for information objects which are not mapped to the one or more paragraph identifiers, described in claims 1, 8, and 13, are similarly deemed to be necessary data gathering steps (i.e., “retrieving the information objects”; inserting the mapped information into the identified paragraphs”; and “receiving user input” indicative of selections of paragraph identifiers for information which is not mapped to the paragraph identifiers are necessary gathering steps before the system is able to display the document to the user); and
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the steps directed to “storing the clinical findings for the lesion of the patient in the finding database”; and “maintaining longitudinal records of the lesion of the 
Thus, the recitation of the generic c, similar to what courts have determined to be: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and adding insignificant extra-solution activity to the judicial exception.  As such, the additional elements in claims 1, 7, 8, and 13 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.
Unlike the additional elements that have been held to be indicative of integration into a practical application, the additional elements in claims 1, 3, 4, 6-10, 12-15, and 17: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these claims 1, 3, 4, 6-10, 12-15, and 17 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test
Following Step 2B of the Alice/Mayo Test, claims 1, 7, 8, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of: integration of claims 1, 7, 8, and 13 amount to no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
 The additional elements of claims 1, 7, 8, and 13, as recited, the longitudinal lesion tracking system; finding database which stores one or more clinical findings; finding management device; mapping device; display which displays an interface; one or more processors; and the steps of: acquiring at least one image of the lesion; storing the clinical findings for the lesion of the patient in a finding database; maintaining longitudinal records of the lesion of the patient; retrieving one or more information objects [or clinical findings as described in claims 8 and 13] queried from the finding database; automatically inserting the mapped information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction; displaying a list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers to the user; receiving a user input claims 8 and 13] which are not mapped to the one or more paragraph identifiers; and displaying the document with the retrieved one or more information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] inserted into the detected one or more paragraph identifiers, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- Regarding the system, the longitudinal lesion tracking system; finding database which stores one or more clinical findings; finding management device; mapping device; display which displays an interface; one or more processors - Applicant generally describes these computer components at a high-level in the specification.
- For example, Applicant discloses that a database is a memory which is described as any non-transient computer readable medium, a random access memory (RAM), magnetic disk, etc. See Applicant’s specification as filed, on page 9, lines 1-13.  Applicant further discloses that clinical findings and exam information are stored in the finding database. Applicant’s specification as filed, on page 4, lines 23-25.  Similar to the memory in the Versata Dev. Group, Inc. case found by the Federal Circuit to be a generic computer function, the database described in claim 1 and the finding database described in claims 8 and 13 are merely transmitting information objects [or clinical findings].  The fact that the information is of a particular type does not change the status of the database and the finding database as generic databases.  Therefore, the database and findings database are well-understood, routine, and conventional computer component in nature and known to the industry. See MPEP §2106.05(d)(II).  Also, similar to the memory in the Versata Dev. Group, Inc. case found by the Federal Circuit to be a generic computer function, the finding database in is merely transmitting information stored on it.  Therefore, the finding database which stores one or more clinical findings is a well-understood, routine, and conventional computer component in nature and known in the medical industry. See MPEP §2106.05(d)(II).

- For example, Applicant discloses that the mapping device includes a display and at least one processor. Applicant’s specification as filed, on page 2, lines 15-21.  Furthermore, Applicant discloses that a display is an LCD display, an LED display, a plasma display, a touch screen display, etc. (Applicant’s specification, on page 9, lines 11-13), and a processor is a microprocessor, a microcontroller, a graphic processing unit (GPU), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), etc.  Similar to arranging groups, sorting information, eliminating less restrictive pricing information, and determining a price in the Versata Dev. Group, Inc. case found by the Federal Circuit to be a generic computer functions, the mapping device (in claims 8 and 13), display (in claims 7 and 8), and one or more processors (in claims 7, 8, and 13) are performing the generic computer functions of collecting information, sorting it, and displaying the information.  Therefore, the longitudinal lesion tracking system; finding management device; mapping device; display which displays an interface; and one or more processors interface, are well-understood, routine, and conventional computer components in nature and known to the industry. See MPEP §2106.05(d)(II).
- Regarding the additional elements of: acquiring at least one image of the lesion; storing the clinical findings for the lesion of the patient in a finding database; maintaining longitudinal records of the lesion of the patient; retrieving one or more information objects [or clinical findings as described in claims 8 and 13] queried from the finding database; automatically inserting the mapped information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction; displaying a list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers to the user; receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, claims 8 and 13] which are not mapped to the one or more paragraph identifiers; and displaying the document with the retrieved one or more information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] inserted into the detected one or more paragraph identifiers - The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “acquiring at least one image of the lesion”; “retrieving one or more information objects [or clinical findings as described in claims 8 and 13] queried from the finding database”; “automatically inserting the mapped information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction”; “displaying a list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers to the user”; “receiving a user input indicating a selection of a paragraph identifier from the list of all paragraph identifiers for retrieved information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] which are not mapped to the one or more paragraph identifiers”; and “displaying the document with the retrieved one or more information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] inserted into the detected one or more paragraph identifiers”, described in claims 1, 8, and 13, are similarly deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission/receipt of data over a network (i.e., output of the paragraph identifiers for the user to select for uncategorized information; receipt of a user’s choice for where to insert the uncategorized information in a template document; and output of the final document on display device (i.e., a generic computer components).);
	- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “storing the clinical findings for the lesion of the patient in a finding database”; and “maintaining longitudinal records of the lesion of the patient” claims 1, 8, and 13, are similarly deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent the mere data storage in a database; and
	- Sorting information, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitation directed to “automatically inserting the mapped information objects [or clinical findings for the lesion of the patient, as described in claims 8 and 13] into one or more paragraphs identified by the detected one or more paragraph identifiers without any user interaction” described in claims 1, 8, and 13, is similarly deemed to be well-understood, routine, and conventional activity in the medical field, because it also represents the mere sorting of information in a document (i.e., inserting the information objects into different sections in the document sorts the data within the document).
	Therefore, the additional described in claims 1, 7, 8, and 13 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of independent claim 1, 7, 8, and 13 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 7, 8, and 13 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above., and claims 1, 7, 8 and 13 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  Accordingly, claims 1, 7, 8, and 13 are ineligible.
	Additionally, dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Dependent claims 3, 4, 6, 9, 10, 12, 14, 15, and 17 merely add limitations that further claims 1, 8, and 13 as identified above.  Therefore, claims 1, 3, 4, 6-10, 12-15, and 17 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday through Friday, between 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                                                       
/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686